Citation Nr: 1450880	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  07-28 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a fragment wound of the left foot with neuropathy, evaluated as 20 percent disabling prior to August 30, 2012, and as 40 percent disabling since. 

2.  Entitlement to an increased initial evaluation for residuals of fragment wound of the right foot with neuropathy, evaluated as 10 percent disabling, prior to August 30, 2012, and as 40 percent disabling since. 

3.  Entitlement to an increased initial evaluation for residuals of a fragment wound, left ankle, with arthritis and limitation of motion, evaluated as 10 percent disabling, prior to August 30, 2012, and as 20 percent disabling since. 

4.  Entitlement to an increased evaluation for residuals of a fragment wound with metallic densities, right ankle, evaluated as 10 percent disabling. 

5.  Entitlement to an initial rating in excess of 30 percent from May 21, 1993, to September 25, 2000, and from January 1, 2001 to June 9, 2004; in excess of 60 percent from June 10, 2004, to June 27, 2010; in excess of 30 percent from June 28, 2010, to July 5, 2010; and in excess of 60 percent from July 6, 2010, forward, for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1954, and from March 1955 to October 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of this appeal, the Veteran moved to Virginia, so jurisdiction of his claims has been transferred to the RO in Roanoke, Virginia.

The January 2007 rating decision terminated a 20 percent evaluation for residuals, fragment wound, left ankle with neuropathy, left superficial fibularis nerve with tendomuscular strain of the foot assigned under Diagnostic Code (DC) 8522 and implemented two, new separate 10 percent ratings.  Specifically, the RO assigned a 10 percent rating for residuals, fragment wound, left ankle under DC 5010 and a 10 percent rating for neuropathy of the left foot under DC 8520, each effective from May 15, 2006.  The January 2007 rating decision also continued a 10 percent rating under DC 5310 for residuals, fragment wound with metallic densities, right ankle, and assigned a new 10 percent rating under DC 8520 for neuropathy of the right foot. 

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in June 2008.  A transcript of the hearing is of record.

In a March 2009 decision, the Board restored the 20 percent evaluation assigned for residuals, fragment wound, left ankle with neuropathy, left superficial fibularis nerve, which had been decreased to 10 percent in the January 2007 rating decision.  The Board also remanded the claims for increased ratings (as styled above) for additional development and to address due process concerns. 

The Board remanded this case again in February 2010, finding that the RO had incorrectly implemented the March 2009 Board decision by granting an increased rating of 20 percent for arthritis of the left ankle instead of reinstating the 20 percent rating for left foot neuropathy.  The Board also noted that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record as part of the Veteran's increased rating claim; and thus, remanded this matter so that a VA examination could be provided addressing whether the Veteran was unemployable due to his service-connected disabilities.  Additional recent VA treatment records were to be obtained; also, a notice letter addressing the criteria for a TDIU was to be provided.  

All of the directives of the Board's February 2010 remand were accomplished; however, in December 2011, the Board determined that yet another remand was necessary to afford the Veteran another VA examination to determine the current severity of his residuals of the fragment wounds to the left and right ankle/foot, as the Veteran asserted that his condition had worsened significantly since his last VA examination in June 2010.  

He had additional VA examinations of his ankles and feet in August and September 2012, after which the RO, in a September 2013 rating decision, granted an increased 20 percent rating for the residuals of a fragment wound, left ankle, with arthritis and limitation of motion; an increased 40 percent rating for residuals of a fragment wound of the left foot with neuropathy; and an increased 40 percent rating for residuals of fragment wound of the right foot with neuropathy; all effective August 30, 2012, the date of the VA examination reflecting increased and additional symptomatology.  

That September 2013 rating decision additionally granted service connection and assigned a 10 percent rating for right ankle degenerative joint disease, effective August 30, 2012, and also granted service connection for shell fragment wound scars of the right ankle, left calf, left thigh, and left fourth finger, evaluated as 10 percent disabling, also effective August 30, 2012.  However, since the Veteran did not, in response, appeal either the rating or effective date assigned for these separately service-connected disabilities, the claims are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that the Veteran must separately appeal these "downstream" issues such as the compensation level assigned for the disability and the effective date).  See also October 2014 Post-Remand Brief (noting the questions at issue limited to those reflected on the title page).

In an August 2014 rating decision, the RO granted a TDIU effective from June 22, 2009, the day following the Veteran's final day of employment, to August 30, 2012, the date that the Veteran was in receipt of a total (100 percent) combined disability evaluation.  See 38 C.F.R. § 4.16(a).  The Board notes the Court's holding in Bradley v. Peake, 22 Vet. App. 280, 294 (2008) that VA must still consider a TDIU claim despite a total disability rating being in effect in order to determine the Veteran's eligibility for SMC under section 1114(s).  38 U.S.C.A. § 1114(s).  Here, unlike Bradley, the Veteran is not seeking special monthly compensation or TDIU based on a single disability, and the total rating includes the disabilities for which he sought TDIU.  For these reasons, the Board considers the issue of entitlement to TDIU beginning August 30, 2012 to be moot.  Id.; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)).  Accordingly, this issue is no longer before the Board.

A review of the Virtual VA paperless claims processing system reveals additional documents and records pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a higher rating for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  From May 15, 2006 to August 29, 2012, the Veteran's left foot neuropathy was manifest by symptoms analogous to moderately severe incomplete paralysis of the sciatic nerve.  

2.  As of August 30, 2012, neuropathy of the left foot is manifest by symptoms analogous to no more than moderately severe incomplete paralysis of the sciatic nerve with no evidence of marked muscular atrophy.

3.  From May 15, 2006 to August 29, 2012, the Veteran's right foot neuropathy was manifest by symptoms analogous to moderately severe incomplete paralysis of the sciatic nerve.  

4.  As of August 30, 2012, neuropathy of the right foot is manifest by symptoms analogous to no more than moderately severe incomplete paralysis of the sciatic nerve with no evidence of marked muscular atrophy.  

5.  Prior to August 30, 2012, the Veteran's residuals of a fragment wound, left ankle, with arthritis and limitation of motion were manifested by symptoms equating to no more than moderate limitation of motion, without evidence of ankylosis.  

6.  As of August 30, 2012, the Veteran's residuals of a fragment wound, left ankle, with arthritis and limitation of motion were manifested by symptoms equating to no more than marked limitation of motion.  Nonunion of the tibia and fibula, or ankylosis of the left ankle was not shown.

7.  The Veteran's 10 percent rating for residuals of a fragment wound with metallic densities, right ankle, under diagnostic code 5310 has been in place for more than 20 years, and is thus protected.

8.  The ratings assigned for the right and left foot sciatic neuropathy encompass symptoms including pain, weakness, and fatigability.  There is no evidence that shows the muscle injuries of his feet and ankles affect functions separate from those affected by the nerve impairments.


CONCLUSIONS OF LAW

1.  For the period of time from May 15, 2006 to August 29, 2012, the criteria for an assignment of an increased disability rating of 40 percent, but not higher, for residuals of a fragment wound of the left foot with neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code (DC) 8520 (2014). 

2.  From August 30, 2012, the criteria for an evaluation in excess of 40 percent for residuals of a fragment wound of the left foot with neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.120, 4.123, 4.124a, DC 8520 (2014).

3.  For the period of time from May 15, 2006 to August 29, 2012, the criteria for an assignment of an initial disability rating of 40 percent, but not higher, for residuals of a fragment wound of the left foot with neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.120, 4.123, 4.124a, DC 8520 (2014). 

4.  From August 30, 2012, the criteria for an initial evaluation in excess of 40 percent for residuals of a fragment wound of the left foot with neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.120, 4.123, 4.124a, DC 8520 (2014).

5.  The criteria for an initial evaluation in excess of 10 percent from May 15, 2006 to August 29, 2012, and in excess of 20 percent since, for residuals of a fragment wound, left ankle, with arthritis and limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5270-5274 (2014).

6.  A rating higher than 10 percent for the Veteran's right ankle residuals of a fragment wound with metallic densities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.321, 3.951, 4.1-4.7, 4.14, 4.21, 4.40, 4.55(a), 4.56, 4.73, DC 5310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

With regard to the Veteran's increased rating claims for his right ankle and left foot disabilities, he was provided with the relevant notice and information in a June 2006 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Moreover, a June 2008 letter notified the Veteran of the evidence necessary to substantiate an increased rating claim and included the specific diagnostic criteria used to rate the Veteran's claims.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The claims were subsequently readjudicated in supplemental statements of the case dated in May 2009, November 2009, January 2011 and August 2014.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Thus, further notice is not warranted. 

Because the appeal of the initial ratings assigned the Veteran's service-connected right foot and left ankle disabilities stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot with respect to this claim, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He additionally has not alleged any notice deficiency during the adjudication of his claims. See Sanders, 129 S. Ct. 1696.

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, lay statements and argument in support of his claims, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain. 

The Veteran was also provided multiple VA Compensation and Pension examinations to determine the ongoing severity of these conditions, including specifically in November 2006, September 2007, April 2009, June 2010, August 2012, and September 2012.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected disorders.  Since the most recent 2012 VA examinations, the Veteran has not alleged a significant worsening of the disabilities affecting his ankles or feet.  Neither he nor his representative has challenged the adequacy of the August 2012 and September 2012 examinations.  Thus, those examination reports are adequate for rating purposes and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, to the extent that any of the previous examinations were not sufficient, any deficiency has since been cured by the August 2012 and September 2012 VA examinations.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case has also been remanded in order to obtain all relevant evidence, thereby negating any potential prejudice.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II. Legal Criteria for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  Thus, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2014).

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Additionally, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

III. Evidence and Analysis

Historically, in a February 1975 rating decision, the Veteran was granted service connection for residuals of shell fragment wounds to his right and left ankles and assigned noncompensable (0 percent) ratings.  X-rays performed at the time showed "a small round ossification in the soft tissues [of the right ankle] distal to the tip of the right internal malleolus."  See January 1975 VA Radiographic Report.  A similar pathology was present at the same location on the left side.  Id.  Additionally, "two small metallic foreign bodies about 1/8 inch in size" were identified were identified in the right ankle, located in "the soft tissues just anterior to the right ankle."  

In May 1993, the Veteran filed a claim for an increased rating for his service connected left and right ankle disorders.  On VA examination in July 1993 the Veteran reported pain and aching in his bilateral ankles, as well as numbness and inability to flex toes on the left.  The examiner noted dorsiflexion from 0 to 15 degrees and plantar flexion of 0 to 35 degrees on the right side, with x-ray evidence of two small irregular metallic foreign bodies and "minimal degenerative changes . . . involving the ankle joint bilaterally."  See January 1994 Rating Decision; July 1993 VA Examination Report.  On the left, the July 1993 VA examiner found dorsiflexion of the ankle from 0 to 15 degrees and plantar flexion from 0 to 35 degrees.  There was also numbness to pinprick about the lateral aspect of the dorsum of the left foot, and the Veteran was unable to fully flex the third, fourth, and fifth toes of his left foot.  The examiner diagnosed tendomuscular strain of the left foot and left ankle and neuropathy of the left superficial fibularis nerve.  See id.

A January 1994 rating decision granted an increased 20 percent rating for the Veteran's left foot residuals of a fragment wound with neuropathy of the superficial fibularis nerve, effective May 21, 1993, the date of the Veteran's claim for an increase.  That decision additionally granted an increased 10 percent rating for his right ankle fragment wound residuals, also effective May 21, 1993.  

In May 2006, the Veteran filed a claim for an increased rating for his bilateral ankle disabilities.  On VA examination in November 2006, the Veteran reported numbness and burning in his feet, worsening with activity or prolonged standing.  The examiner noted diminished sensation and pain from the distal third of the tibia in a stocking-glove manner throughout both feet, left slightly more severe than right.  Dorsiflexion was from 0 to 30 degrees and plantar flexion was from 0 to 45 degrees on the right, and, on the left, dorsiflexion was from 0 to 25 degrees and plantar flexion was from 0 to 40 degrees.  X-rays of the right foot revealed metallic densities overlaying the right ankle, and also suggested mild osteophyte formations at the superior aspect of the right first metatarsal head, consistent with hallux rigidus.  On the left, x-rays showed a post-traumatic irregularity of the medial aspect of the medial cuneiform, and also a left calcaneal osteophyte.  The examiner diagnosed numbness of the bilateral feet, status post land mine injury to the lower extremities. 

As noted above, the January 2007 rating decision that is the subject of this appeal granted service connection for left ankle residuals of a fragment wound with arthritis and limitation of motion, assigning a 10 percent rating effective May 15, 2006, the date of receipt of the Veteran's claim for an increased rating for his bilateral ankle and foot disorders.  That decision additionally granted service connection for right foot neuropathy as residual of a fragment wound, assigning a 10 percent rating, also effective May 15, 2006.  See also March 2009 Board Decision (restoring the 20 percent evaluation for left foot neuropathy).  However, the existing 10 percent rating for fragment wound residuals of the right ankle and 20 percent rating for left foot neuropathy of the superficial fibularis nerve remained unchanged.  See January 2007 Rating Decision; March 2009 Board Decision.  

The Veteran was provided a VA nerves examination in September 2007.  He reported experiencing pain in his ankles, along with constant numbness and pain, along with hypersensitivity in his feet.  The examiner noted dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 45 degrees on the right, as well as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 40 degrees on the left.  There was no additional loss of function noted on repetition.  X-rays taken at the time revealed left ankle hypertrophy at the margins of the joint without degeneration, left foot heel spur, and right foot metallic foreign bodies.  X-ray of the right ankle was unremarkable.  The assessment was fragment wound residuals left ankle; fragment wound residuals of the right ankle with limitation of motion; and neuropathy of the bilateral feet.  

On VA examination in April 2009 the Veteran reported bilateral ankle symptoms of pain, swelling, and weakness, aggravated by increasing activity or long periods of standing.  As to his feet, the Veteran reported weakness and fatigability, as well as burning and tingling pain, radiating into his ankles, worse on the left than the right.  He additionally noted general symptoms of muscle spasms/cramping and instability manifested by imbalance due to numbness.  As to the Veteran's bilateral polyneuropathy, the examiner reviewed private electrodiagnostic studies performed several weeks earlier, which revealed bilateral abnormalities consistent with an axonal sensory motor neuropathy, as well as evidence of an underlying tibial neuropathy at the ankle on the left but not the right.  See also April 2009 Neurological Examination Report from White Wilson Medical Center (reflecting "mild to moderate neurogenic abnormalities in most muscles studied, maximum in the distal muscles," with no active denervation indicated).  On ankle range of motion testing, dorsiflexion was from 0 to 15 degrees bilaterally and plantar flexion was from 0 to 65 degrees on the right and from 0 to 55 degrees on the left.  There was no additional loss of function with repetitive use.  X-rays of the ankles revealed bilateral small corticated calcifications about the medial and lateral malleoli and also bilateral calcifications in the posterior tibial artery.  X-rays of the feet showed heavy calcifications in the posterior tibial artery, as well as metallic foreign bodies in the anterior right ankle and a large left heel spur.  The examiner diagnosed bilateral neuropathy, resulting in mild functional impairment, and found the various radiographic abnormalities to be "incidental" and not functionally impactful.  Additionally, the examiner found "no muscle abnormalities or weakness as a result of shrapnel wounds."

On VA examination in June 2010, the Veteran complained of numbness and burning of the bilateral feet, coupled with shooting pains and hypersensitivity.  As to his ankles, the Veteran reported pain, aggravated by activity.  On ankle range of motion testing, dorsiflexion was from 0 to 20 degrees bilaterally and plantar flexion was from 0 to 40 degrees bilaterally, both limited by stiffness.  There was no additional loss of function with repetitive use.  Plantar flexion was also found to be limited by stiffness, and the Veteran was noted to walk with an antalgic gait due to foot hypersensitivity.  X-rays remained unchanged from the April 2009 examination.  

An August 2012 VA ankle examination diagnosed bilateral degenerative arthritis secondary to fragment wounds.  It was noted that the Veteran used a cane to assist in ambulation.  On ankle range of motion testing, dorsiflexion was from 0 to 15 degrees on the right and from 0 to 10 degrees on the left, and plantar flexion was from 0 to 40 degrees on the right and from 0 to 35 degrees on the left, both limited by pain.  The Veteran was unable to perform repetitive use testing because of pain.  The examiner noted that the Veteran's diagnosed bilateral ankle degenerative joint disease (DJD) resulted in functional limitations including difficulty rising from a seated position, slowed, staggered gait, and difficulty balancing.  

The Veteran was additionally provided a VA nerves examination in August 2012, at which he reported pain, tingling, burning, decreased sensation, and numbness affecting his feet.  The examiner noted that the Veteran's bilateral traumatic peripheral neuropathy of the feet secondary to bilateral fragment wounds manifested as constant moderate pain in the right lower extremity and constant severe pain in the left lower extremity.  Additionally, the Veteran experienced severe intermittent neuropathic pain in the bilateral lower extremities, as well as severe bilateral paresthesias and/or dysesthesias and severe bilateral numbness.  The examiner found no evidence of muscle atrophy.  The examiner diagnosed moderately severe incomplete sciatic nerve paralysis affecting the Veteran's feet.

On VA muscle examination in September 2012, the examiner diagnosed moderately severe bilateral muscle injury affecting groups X, XI, and XII (relating to the foot, ankle, and leg), with evidence of bilateral weak foot.  Entrance and exit scars indicating track of missile through one or more muscle groups was noted bilaterally.  The examiner stated that there was x-ray evidence of retained shell fragments and/or shrapnel in bilateral muscle groups X, XI, and XII.  Muscle strength was less than normal at 4/5 for muscle groups XIII, XIV, XI, and XII.  Both feet were slightly atrophied, affecting muscle groups X, XI, and XII.  There was additionally some loss of deep fascia, some impairment of muscle tonus, some loss of muscle substance, consistent loss of power, consistent weakness, consistent lowered threshold of fatigue, and consistent fatigue-pain.  The assessment was shell fragment wounds of the bilateral feet.  

A.  Neuropathy of the Feet

As mentioned, the Veteran is currently in receipt of staged ratings for his neuropathy of the feet.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  Specifically, his left foot residuals of a shell fragment wound with neuropathy has been in receipt of a 10 percent evaluation from May 21, 1993 to August 29, 2012, and a 40 percent rating since August 30, 2012.  See Hart, 21 Vet. App. at 509-10 (discussing staged ratings in the context of an increased rating claim).  Additionally, the Veteran is in receipt of an evaluation of 10 percent for residuals of a shell fragment wound of the right foot with neuropathy from May 15, 2006 to August 29, 2012, and a 40 percent rating since August 30, 2012.  See Fenderson, 12 Vet. App. at 126 (discussing staged ratings in the context of an initial rating claim).

The Veteran's left foot neuropathy has been evaluated under 38 C.F.R. § 4.124a, DC 8522, for paralysis of the musculocutaneous nerve (superficial peroneal), and DC 8520, for paralysis of the sciatic nerve.  See January 1994 and January 2007 rating decisions (reflecting a change in the Diagnostic Code used to rate the Veteran's left foot disability from DC 8522 in January 1994 to DC 8520 in January 2007).  The Veteran's right foot neuropathy has been evaluated under DC 8599-8520, which represents an unlisted neurologic disability evaluated by analogy to paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520.  See also 38 C.F.R. § 4.27 (providing that unlisted disabilities will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits, with an additional diagnostic code used to identify the basis for the evaluation assigned following a hyphen).  

At the outset, the Board finds that the most appropriate Diagnostic Code under which to rate the Veteran's right and left foot neuropathy is Diagnostic Code 8520.  See 38 C.F.R. § 4.124a.  Importantly, the Board notes that it is applying a Diagnostic Code that the RO has consistently used throughout the appellate period to evaluate the Veteran's right and left foot neuropathy.  Additionally, the Board finds Diagnostic Code 8520 most appropriate because it specifically provides rating criteria for sciatic nerve paralysis, the nerve which the August 2012 VA examiner found to be affected.  See August 2012 VA Peripheral Nerves Conditions Disability Benefits Questionnaire.  Moreover, there is not a different diagnostic code in the rating schedule that provides for higher or additional ratings based on neuropathic symptoms of the type affecting the Veteran's lower extremities.  See 38 C.F.R. § 4.124a.  

Under DC 8520, ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Complete paralysis of the sciatic nerve is rated as 80 percent disabling, and contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  

The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

(i)  Entitlement to higher ratings prior to August 30, 2012

In reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that the evidence supports the grant of an initial 40 percent rating for his right foot neuropathy for the period from May 15, 2006 to August 29, 2012.  Additionally, the Board finds that the evidence also warrants the grant of an increased 40 percent rating for the Veteran's left foot neuropathy for the same period, from May 15, 2006 to August 29, 2012.  Upon a review of the evidence of record from the aforementioned period of time, the Veteran's neuropathy of the right and left feet was characterized as both "mild" and/or "severe."  See, e.g., April 2009 VA Examination Report (noting that his neuropathy was productive of "mild" functional impairment); February and November 2010 VA Primary Care Clinic Notes (reflecting "severe" neuropathy affecting his feet).   During this period of time, the Veteran also consistently reported chronic burning, tingling, weakness, fatigability, and hypersensitivity in his feet with numbness and decreased sensation.  See, e.g., September 2007 Statement in Support of Claim (describing the nature and severity of his neuropathic symptoms); November 2006, September 2007, April 2009, June 2010, August 2012, and September 2012 VA Examination Reports; May 2009 VA Primary Care Clinic Note (reflecting complaints of "chronic" tingling in legs and feet); June 2008 Board Hearing Transcript.  See also Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Thus, on average and resolving any doubt in the Veteran's favor, the Board finds that the symptomatology of the service-connected neuropathy of the right and left feet from May 15, 2006 to August 29, 2012, more nearly approximate the criteria for a 40 percent rating under the provisions of 38 U.S.C.A. § 4.124a, Diagnostic Code 8520 for moderately severe incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.7 (2014).  Accordingly, an initial rating of 40 percent for neuropathy of the right foot is warranted for the period of time from May 15, 2006 to August 29, 2012.  In addition, an increased 40 percent rating for neuropathy of the left foot is warranted for the period of time from May 15, 2006 to August 29, 2012.  

In awarding the increased rating for the neuropathy of the left foot from May 15, 2006 to August 29, 2012, the Board is cognizant that an increased rating may be awarded up to one year prior to receipt of the claim if the evidence shows an increase in disability at that time.  38 C.F.R. § 3.400(o)(2) (2014).  However, here, there is no medical or other evidence of record dated within the year prior to the Veteran's May 15, 2006 increased rating claim pertaining to his fragment wound residuals generally or to his neuropathy specifically.  See id.; see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (holding that effective date for increased disability compensation earlier than the date of claim is permitted only when it is factually ascertainable that the disability in question increased during the one-year period before the filing of the claim).  Accordingly, an effective date earlier than May 15, 2006 for the increased 40 percent rating for the Veteran's left foot neuropathy is unwarranted.  

Additionally, a rating in excess of 40 percent for the right and left foot neuropathy from May 15, 2006 to August 29, 2012, is not warranted.  The evidence does not reflect that the Veteran manifested the symptomatology required for higher, 60 percent ratings.  See 38 C.F.R. § 4.124a, DC 8520.  Although the Veteran's neuropathy was characterized as "severe" at times, there was no indication that the Veteran also had marked muscular atrophy, which is required for the assignment of a rating higher than 40 percent.  See id.  Therefore, the Board finds that the severity of the disability at issue most closely approximates that contemplated by the criteria for a 40 percent rating.  Consequently, for the period of time from May 15, 2006 through August 29, 2012, the Board finds that the Veteran's symptoms are best represented by the criteria for 40 percent ratings, but no more than 40 percent.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  

(ii)  Entitlement to Ratings in Excess of 40 Percent since August 30, 2012

Upon a review of the rating criteria in relation to the evidence from August 30, 2012, to the present, the Board finds that the Veteran's disability picture is best characterized by the assigned 40 percent disability ratings, and that therefore, there is a preponderance of evidence against the claims for higher disability ratings on and after August 30, 2012 for the service-connected neuropathy of the right and left feet.  The Board notes that at the time of the August 30, 2012 VA examination, the examiner specifically characterized the Veteran's neuropathy of the lower extremities as "moderately severe" incomplete sciatic nerve paralysis of the right and left feet.  In addition, despite the Veteran's reports of bilateral weakness and excess fatigability, at no time pertinent to this appeal has there been evidence showing that the Veteran has "severe neuropathy with marked muscular atrophy."  38 C.F.R. § 4.124a, DC 8520 [Emphasis added].  Although the report of the September 2012 VA Muscle Injuries examination notes the presence of atrophy, the examiner specifically found such atrophy to be only "slight," and incapable of measurement.  See September 2012 VA Muscle Injuries Examination Report.  There has also been no evidence of record showing that the Veteran has complete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520.  Therefore, the Board finds that the severity of the disability at issue most closely approximates that contemplated by the criteria for a 40 percent rating.

For the above reasons, the Board concludes that there is a preponderance of evidence against the Veteran's claim for an initial rating in excess of 40 percent for neuropathy of the right foot on and after August 30, 2012.  In addition, there is a preponderance of evidence against the Veteran's claim for a rating in excess of 40 percent for neuropathy of the left foot on and after April 25, 2013.  As there is a preponderance of evidence against the claims for ratings in excess of 40 percent, the benefit-of- the-doubt doctrine does not apply; therefore, the claims for staged ratings in excess of 40 percent from August 30, 2012 must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Left Ankle Arthritis

The Veteran is currently in receipt of a staged rating for his left ankle residuals of a shell fragment wound with arthritis and limitation of motion.  See Fenderson, 12 Vet. App. at 126.  Specifically, his left ankle disorder has been in receipt of a 10 percent evaluation from May 15, 2006 to August 29, 2012, and a 20 percent rating since August 30, 2012.  See id.  

The Veteran's left ankle DJD has been evaluated under 38 C.F.R. § 4.71a, DC 5010-5271, which represents traumatic arthritis rated based on limitation of motion.  See 38 C.F.R. § 4.27 (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.).

Under DC 5010, arthritis due to trauma, which is substantiated by X-ray findings, will be rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a.  Under DC 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under DC 5271, limited motion of the ankle warrants a 10 percent disability evaluation if moderate and a 20 percent evaluation if marked.  38 C.F.R. § 4.71a, DC 5271.  As noted, words such as "moderate" and "marked" are not defined in the Rating Schedule.  See 38 C.F.R. § 4.6 (noting that the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," rather than applying a mechanical formula).  In this regard, the Schedule for Rating Disabilities provides some guidance by defining full range of motion of the ankle as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2014).  

In carefully reviewing the evidence of record, the Board finds that a rating higher than the 10 percent initially assigned for the Veteran's service-connected left ankle disability prior to August 30, 2012, is not warranted under DC 5271.  As mentioned above, on VA examination in November 2006, September 2007, April 2009, and June 2010, the Veteran did not exhibit left ankle dorsiflexion less than 15 degrees or plantar flexion less than 40 degrees.  See 38 C.F.R. § 4.71a, Plate II (normal ankle dorsiflexion is zero to 20 degrees and normal plantar flexion is zero to 45 degrees).  Additionally, VA examiners in September 2007, April 2009, and June 2010 found no additional functional loss on repetition.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. at 43.  Such findings are indicative of only a moderate limitation of motion.  Thus, an increased rating is not warranted prior to August 30, 2012 under DC 5271.

The Board also finds that a rating in excess of the 10 percent initially assigned prior to August 30, 2012 is not warranted under DC 5010.  Although the Veteran has been diagnosed with left ankle degenerative joint disease as noted in the August 2012 VA examination report, he is not entitled to a separate or increased rating under DC 5010 because he is in receipt of compensable ratings under a diagnostic code predicated upon limitation of motion (DC 5271).

Since August 30, 2012, the Veteran's left ankle disorder does not warrant an evaluation in excess of the 20 percent currently assigned under DC 5271 for marked limitation of motion.  See August 2012 VA Ankle Conditions Disability Benefits Questionnaire (showing left ankle plantar flexion to 35 degrees and left ankle dorsiflexion to 10 degrees, and noting that he was unable to perform repetitive range of motion testing due to pain).  Thus, although he evidenced dorsiflexion of half of what is considered normal according to 38 C.F.R. § 4.71a, Plate II, and although he showed additional functional limitation due to repetition limited by pain, the 20 percent rating currently assigned his left ankle under DC 5271 from August 30, 2012, forward is the maximum rating available for a disorder affecting the ankle in the absence of ankylosis.  See 38 C.F.R. § 4.71a, DCs 5270-5274.  And the August 2012 VA examiner specifically found no evidence of ankylosis affecting his left ankle.  Moreover, as the 20 percent rating represents the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40, 4.45 are applicable during this period.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has evaluated the Veteran's left ankle disability under all other potentially applicable diagnostic codes to determine whether he can be rated higher than 10 percent disabling, prior to August 30, 2012, and 20 percent thereafter.  However, as noted, there are no findings of ankylosis at any point during the pendency of this claim.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994) (defining ankylosis as immobility and consolidation of a joint).  Accordingly, a higher rating under DC 5270 for ankylosis of the ankle in plantar flexion or in dorsiflexion is not warranted.  In addition, the Veteran has never been diagnosed with malunion of the os calcis or astragalus and never underwent astragalectomy, thus, DCs 5273 and 5274 are not for application in this case. See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2014). 

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected left ankle disorder is more severe than currently rated.  However, the objective clinical findings do not support his assertions for the reasons stated above.  As the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for his service-connected left ankle disorder, prior to August 30, 2012, and in excess of 20 percent since, the benefit-of-the-doubt doctrine is not for application, and higher initial ratings must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

C. Right Ankle Shell Fragment Residuals

The Veteran's right ankle shell fragment wound residuals with metallic densities has been evaluated as 10 percent disabling under DC 5310 since May 21, 1993.  See 38 C.F.R. § 4.73 (2014).  As this rating has been in effect for more than twenty years, it is considered a "protected" rating and may not be reduced absent a showing that it was based on fraud.  See 38 C.F.R. § 3.951 (2014).  And there is no showing of fraud in the evidence on file, nor is there an RO determination of such.

DC 5310 addresses Muscle Group X, which concerns both the plantar and dorsal areas of the foot and involves functions of the forefoot and toes, including propulsion thrust in walking and intrinsic muscles of the foot.  See 38 C.F.R. § 4.73 (2014).  Other muscle groups involving the foot and leg include Muscle Groups XI and XII, which are evaluated under DCs 5311 and 5312, respectively.  Id.  Muscle Group XI concerns posterior and lateral crural muscles and muscles of the calf that control propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  See 38 C.F.R. § 4.73, DC 5311.  Muscle Group XII concerns anterior muscles of the leg that control dorsiflexion, extension of toes, and stabilization of arch.  See 38 C.F.R. § 4.73, DC 5312.

As set forth in the above criteria, disabilities resulting from muscle injuries to Muscle Groups X through XIII (for the foot and leg) are classified as slight, moderate, moderately severe, or severe, and are evaluated as noncompensable (0 percent), 10 percent, 20 percent, and 30 percent, respectively.   38 C.F.R. §§ 4.56(d), 4.73, DCs 5310-5312 (2014).  Slight muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  38 C.F.R. § 4.56(d)(1).Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  Id.

Moderate muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2).  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.

Moderately severe muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3).  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  Id.

Severe muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4).  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  Id.

If present, the following are also signs of severe muscle disability:  (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).  Further, a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2014).

Here, the Veteran's muscular injury resulting from his shell fragment wounds with metallic densities is productive of functional limitations including loss of power, weakness, lowered threshold of fatigue, and pain.  See September 2012 Muscle Injuries Disability Benefits Questionnaire.  However, as discussed in detail above, the Veteran is in receipt of separate 40 percent ratings for neuropathy of the left and right foot as a residual of his shell fragment wounds.  Acknowledging this bilateral sciatic nerve disability, the Board notes the criteria for evaluating sciatic nerve injuries also contemplates functioning of the muscles below the knee, including muscles of the ankle and foot.  38 C.F.R. § 4.124a, DC 8520.  Moreover, the Veteran's complaints of functional limitations, including specifically of pain, weakness, and fatigability affecting his feet and ankles, were taken into account in the assignment of the 40 percent ratings for his left and right foot neuropathy.  

The Board reiterates that VA is precluded from compensating a Veteran for the very same symptoms as those that are part and parcel of an already service-connected disability.  As noted, the Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  Furthermore, VA regulations prohibit combining a muscle injury rating with a rating for peripheral nerve paralysis involving the same body part, except where entirely different functions are affected.  38 C.F.R. § 4.55(a) [Emphasis added].

In the instant case, the evidence does not show separate functions affected by the muscle and nerve impairments.  The nerve damage symptomatology overlaps with that of the muscle injury and includes the same complaints of pain, weakness, and fatigability.  Thus, a rating higher than the 10 percent protected rating currently assigned his right ankle shell fragment wound with metallic densities cannot be awarded.  See 38 C.F.R. § 3.951 (2014).  Neither are separate or additional ratings available for any identified left foot or ankle muscular weakness arising from his shell fragment wound residuals.  See September 2012 Muscle Injuries Disability Benefits Questionnaire; 38 C.F.R. § 4.55(a).  There was no evidence of arthritis of the right ankle prior to the time of the August 2012 VA examination.  Therefore, a separate rating for degenerative joint disease of the right ankle is not warranted prior to August 30, 2012.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his right and left foot/ankle disorders.  However, the Board is bound by law.  To that end, the Veteran's assertions as to the nature and severity of his bilateral foot/ankle symptoms, though competent and credible, are of limited probative value in the Board's determination that higher or separate ratings for the residual muscular shell fragment injury are not warranted.  See Jandreau, 492 F.3d at 1376-77; see also 38 C.F.R. § 4.55(a). 

Accordingly, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his service-connected right ankle shell fragment residuals with metallic densities, the benefit-of-the-doubt doctrine is not for application, and higher initial ratings must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


IV.  Extraschedular Consideration

With regard to extraschedular consideration, there is no evidence that the Veteran's left and right foot neuropathy, left ankle arthritis, and right ankle shell fragment residuals with metallic densities are manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The symptoms of his service-connected left and right foot and ankle disabilities have been accurately reflected by the schedular criteria.  See 38 C.F.R. § 4.71a, DC 5010-5271; § 4.73, DC 5310; and § 4.124a, DC 8520.  A comparison of the Veteran's left and right foot and ankle disabilities with the applicable schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  Moreover, functional impairment, including its effect on employment, is already accounted for in the assignment of a schedular rating.  See 38 C.F.R. §§ 4.1, 4.21; VAOPGCPREC 6-96.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

For the period of time from May 15, 2006 to August 29, 2012, an increased 40 percent rating for residuals of a fragment wound of the left foot with neuropathy is granted, but no higher, subject to the law and regulations governing the payment of monetary awards.

Entitlement to a staged rating in excess of 40 percent for residuals of a fragment wound of the left foot with neuropathy from August 30, 2012, is denied.  

For the period of time from May 15, 2006 to August 29, 2012, an initial 40 percent rating for residuals of a fragment wound of the right foot with neuropathy is granted, but no higher, subject to the law and regulations governing the payment of monetary awards.

Entitlement to a staged rating in excess of 40 percent for residuals of a fragment wound of the right foot with neuropathy from August 30, 2012, is denied.

Entitlement to an initial evaluation for residuals of a fragment wound, left ankle, with arthritis and limitation of motion, in excess of 10 percent prior to August 30, 2012, and in excess of 20 percent since, is denied.  

Entitlement to an evaluation in excess of 10 percent for residuals of a fragment wound with metallic densities, right ankle, is denied.


REMAND

As noted in the Board's December 2011 remand, in August 2011 the RO granted service connection for coronary artery disease assigning initial, staged ratings.  The Veteran filed a notice of disagreement with this decision in September 2011 asserting that he wanted this decision to be reconsidered based on evidence he was submitting of a bypass heart surgery performed in September 2000.  The RO has not issued a statement of the case which addresses the initial rating claim for coronary artery disease.  Thus, the Board again finds that a remand for this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Issue a Statement of the Case to the Veteran and his representative addressing the assignment of initial disability ratings for coronary artery disease.  See Rating Decision, dated August 25, 2011.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


